DETAILED ACTION

In response to the Amendment filed June 14, 2022

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons  for  Allowance

The following is an examiner’s statement of reasons for allowance:

Claims 1 – 3, 5 – 6, 8 – 9 and 21 - 23 are allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising an accessory comprising a housing shaped  to house an energy source, and configured to detachably attach to the optical scope body due at least in part to a magnetic force between the optical scope body and the accessory; and wherein the first magnet comprises an  electrically conductive coating configured to conduct an electric current from the energy source in combination with the remaining limitations of the claims. 




Claim 10 is allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising an accessory comprising a light source and configured to detachably attach to the optical scope body due at least in part to a  magnetic force between the optical scope body and the accessory; wherein the light source is positioned in the accessory such that when the accessory is attached to the optical scope body, the light source is configured to illuminate the aiming point through a non-solid medium, and wherein the light source is configured to receive an electrical current from the energy source in combination with the remaining limitations of the claims.

Claim 11 is allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising an accessory comprising a lens cartridge and configured to detachably attach to the optical scope body due at least in part to a magnetic force between the optical scope body and the accessory; wherein the lens cartridge comprises a keyed surface and a lens receptacle, wherein the keyed surface is configured to mate with the optical scope body in a predetermined orientation, and wherein the lens receptacle is configured to receive a lens 5Application No. 17/696,434in combination with the remaining limitations of the claims.




Claim 12 is allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising an accessory comprising an alignment ring configured to detachably attach to the optical scope body due at least in part to a magnetic force between the optical scope body and the accessory; wherein the alignment ring comprises magnetic extensions, and wherein the magnetic extensions are configured to extend within the sighting bore of the optical scope body and provide at least a portion of the magnetic force between the optical scope body and the accessory 5Application No. 17/696,434in combination with the remaining limitations of the claims.

Claims 13 - 14 are allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising a lens cartridge configured to be detachably installed in the sighting bore at a predetermined rotational orientation;  wherein the lens cartridge is sized to retain a first lens, wherein the replacement lens cartridge is sized to retain a second lens, and wherein the lens cartridge is sized to be incompatible with the second lens and the replacement lens cartridge is sized to be incompatible with the first lens in combination with the remaining limitations of the claims.





Claims 17 - 19 are allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising a lens cartridge configured to be detachably installed in the sighting bore at a predetermined rotational orientation; a light source attached to the optical scope body and positioned to illuminate the aiming point through a non-solid medium when the lens cartridge is installed in the sighting bore 5Application No. 17/696,434in combination with the remaining limitations of the claims.

Claim 20 is allowable over the Prior Art of Record because it fails to teach or suggest an optical sighting assembly comprising a lens cartridge configured to be detachably installed in the sighting bore at a predetermined rotational orientation; a light pack magnetically attachable to the optical scope body and positioned to illuminate the sighting bore of the scope body when the light pack is attached to the optical scope body 5Application No. 17/696,434in combination with the remaining limitations of the claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
August 27, 2022




/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861